DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined herein.
Request/or Information under37CFR §1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to
provide information that the examiner has determined is reasonably necessary to the
examination of this application. See below.
Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities: 
Claims 1, 10 and 12 recite the claimed seed “deposited under ATCC Accession No. PTA-125673 on March 15, 2019”. It is suggested to keep the information of the deposit date in the Specification and delete “on March 15, 2019” from the claim language.  
Claim 12 also recites in item e) “progeny plants that comprise the desired trait and all of the physiological and morphological characteristics”. It is suggested that the claim should recite “otherwise” before “all of the physiological and morphological characteristics”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected for referring to Table 1, and thus, are incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).
Dependent claims are included in the rejection for failing to overcome the deficiencies of the parent claim(s).
Claim 14 is also rejected as being indefinite for the recitation of a “cotton seed” produced by the method of claim 12. Firstly, claim 12 is directed to a method of introducing a desired trait into cotton variety PX3B09W3FE. Secondly, the method of claim 12 comprises growing and crossing multiple generations of plants and therefore requiring seed production in each of the generations, from F1 to higher filial generations. Although claim 12 recites the production of “higher backcross progeny plants that comprise the desired trait and all of the physiological and morphological characteristics of cotton variety PX3B09W3FE”, it is unclear however which generation the “cotton seed” of claim 14 is referring to, and more importantly, whether the plant grown from the “cotton seed” of claim 14 has all of the physiological and morphological 
Claim 15 is also rejected as being indefinite for the recitation of a cotton plant produced by growing the “seed of claim 12”. Firstly, claim 12 is directed to a method of introducing a desired trait into cotton variety PX3B09W3FE and recites only the deposited seed. Secondly, the method of claim 12 comprises growing and crossing multiple generations of plants and therefore requiring seed production in each of the generations, from F1 to higher filial generations. Although claim 12 recites the production of “higher backcross progeny plants that comprise the desired trait and all of the physiological and morphological characteristics of cotton variety PX3B09W3FE”, it is unclear however which generation the “seed” of claim 15 is referring to, and more importantly, whether the plant grown from the “seed” has all of the physiological and morphological characteristics of cotton variety PX3B09W3FE. Therefore, the metes and bounds of claim 15 is not clear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to plants produced by breeding methods comprising crossing a plant of cotton variety designated PX3B09W3FE with a second, unknown plant one or more times to yield progeny plants of an undefined filial generation. As discussed above, the plants or seeds of claims 14 and 15 may not be required to have all of the physiological and morphological characteristics of cotton variety PX3B09W3FE. Claim 20 is broadly encompassing cotton plants further comprising an unlimited number of transgenes and are not required to have all of the physiological and morphological characteristics of cotton variety PX3B09W3FE.
The specification teaches that plants of cotton variety PX3B09W3FE. 
Plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. Additionally, the Applicant has shown even when crossing the same two parents, the resulting progeny phenotype is unpredictable. If the parents are inbred lettuce plants, then the Applicant has only described a single species of the broad genus. The claim is a product-by-process claim and thus encompasses any mother and any father plant that can produce a plant having the 
Thus, plants having been produced by crossing cotton variety PX3B09W3FE with a second, undisclosed plant that have the claimed traits have not been described. Furthermore, given the scope of claim 12, the plants of claims 14-15 a encompass crossing a plant of cotton variety PX3B09W3FE with a second distinct plant followed by one or more additional crosses. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety. The Applicant was not in possession of the full scope of plants comprising only these traits. 
Claim 20 is drawn to a cotton plant that further comprises one or more—i.e. unlimited number of—transgenes in addition to the plant of claim 19. As discussed above, while the plant of claim 19 is implied to have the transgene and otherwise all of the physiological and morphological characteristics of cotton variety PX3B09W3FE, the plant of claim 20, due to its unlimited number of further genetic modifications, may not have all of the physiological and morphological characteristics of cotton variety PX3B09W3FE. The claim encompasses progeny plants of any filial generation derived from PX3B09W3FE and that have been further modified to have any number of characteristics modified and by any means of modification. 
Progeny plants of higher filial generations have not been described, and thus, plants derived from said higher filial generation having been further modified via genetic transformation have not been described.  
. 

These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety. The Applicant was not in possession of the full scope of plants comprising only these traits.
Conclusion
Claims 12-15 and 20 are rejected. Claims 1, 10 and 12 are objected to. Claims 2-9, aa and 16-19 are allowable.
Claims 1-20 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggesting a lettuce plant having all of the morphological and physiological 
The closest prior art is Patent US 9854765 B2 to May, O.L. (January 2, 2018). The prior art teaches a Cotton variety 14R934B2XF which shares many phenotypical characteristics with the instantly claimed plant, such as: plant habit, foliage, leaf color, boll shape, leaf pubescence and nectaries, stem pubescence, leaf and stem glands, petal and pollen color, and petal spot, etc (Table 1). However, the prior art cotton plant differs from the instant cotton variety in at least the following characteristics: days to maturity, stem lodging, lint percentage, pest resistance, breeding history, and the genetic makeup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663                                                                                                                                                                                                        


******ATTACHMENT TO OFFICE ACTION******




Request for Information under 37 CFR§ 1.105
1.    Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.    This request is being made for the following reasons:
Applicant is claiming plant and seed of cotton variety PX3B09W3FE, but the instant specification is silent regarding both of the parental lines used to produce cotton variety PX3B09W3FE.  The requested information is required to make a meaningful and complete search of the prior art.
3.    In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include all of the public or commercial designations or denominations used for the original parental lines.
b)    Information pertaining to the public availability of the original parental lines should be set forth.
c)    The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.

4.    If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.    In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found.
6.    The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663